Beck, J.
■ (After- stating the foregoing facts.). The facts presented in the record are not entirely clear. It appears from the petition that the commissioners of Jenkins County are about to build a certain bridge over Ogeechee river and “three bridges approaching said bridge.” In the agreed statement of facts it is stated that the cost of building “the bridge” will be more than $300 in excess of the amount “contributed.” From this we conclude that a bridge is to be built which will cost the county more than $300; and that being true, the county authorities could only have the same built by letting out the contract therefor to the lowest bidder, at public outcry, before the court-house door, after having advertised the letting of said contract as provided by statute. Such are the provisions in section 387 of the Civil Code, relating to the mode of contracting in certain cases of erecting public works. A discussion of this cáseas unnecessary, in view of the decision by this court in the case of Garrison v. Perkins, 137 Ga. 744 (74 S. E. 541). Nor, in view of the scope of that decision, need we discuss here, in connection with the issues in the present ease, upon what work the convict labor of the county may be employed.
■ Judgment reversed.

All the Justices concur.